UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 MEDIDATA SOLUTION, INC.,                                     :
                                            Plaintiff,        :
                                                              :    17 Civ. 589 (LGS) (RWL)
                            -against-                         :
                                                              :           ORDER
 VEEVA SYTEMS, INC., et al.,                                  :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 2, 2020, Plaintiff and Defendants sought leave to file materials in

redacted form. The Court has reviewed the proposed redactions;

        WHEREAS, Plaintiff and Defendants have timely filed pre-conference letters in

anticipation of filing motions for summary judgment. It is hereby

        ORDERED that both parties’ proposed redactions are accepted. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.

2006) (internal quotation marks omitted). The proposed redactions are necessary to prevent what

is covered under the parties’ confidentiality agreement and alleged to be sensitive commercial

information. It is further

        ORDERED that, the parties’ requests for a pre-motion conference regarding their

proposed summary judgment motions is denied. It is further

        ORDERED that Plaintiff shall file its motion for summary judgment, not to exceed thirty

(30) pages, by April 24, 2020. Defendants shall file their opposition and cross-motion for

summary judgment, not to exceed forty (40) pages, by May 15, 2020. Plaintiff shall file its reply

and opposition to Defendants cross-motion for summary judgment, not to exceed thirty (30)
pages, by June 5, 2020. Defendant shall file its reply in support of its cross-motion, not to

exceed twenty (20) pages, by June 17, 2020. Notwithstanding the aforementioned page

allocation, the parties may reallocate the page numbers as they deem appropriate, so long as

neither party exceeds sixty (60) pages of briefing in total. The parties should note that these dates

will not be adjourned absent extraordinary circumstances to ensure efficient chambers staffing on

the motion. It is further

       ORDERED that the submissions shall otherwise comply with the Court’s Individual and

Emergency Rules.



Dated: April 3, 2020
       New York, New York




                                                 2
